Citation Nr: 0900181	
Decision Date: 01/05/09    Archive Date: 01/14/09

DOCKET NO.  06-33 225	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a right knee 
disability, to include as secondary to post-operative 
residuals of an injury of the left knee with degenerative 
changes.  

2. Entitlement to service connection for degenerative changes 
of the bilateral hips.  

3. Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1976 to 
September 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on merged appeal from a May 2005 rating decision of 
the RO in Wichita, Kansas, which denied service connection 
for a right knee condition, associated with post-operative 
residuals of an injury of the left knee with degenerative 
changes, and denied a total disability rating based on 
individual unemployability, and an August 2006 rating 
decision, which denied service connection for degenerative 
changes of the bilateral hips.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After a thorough review of the claims file, the Board finds 
that the record is not sufficiently developed to ensure an 
informed decision.

The veteran was afforded a VA examination in April 2005 to 
assess the current nature and etiology of his right knee 
disability.  Specifically, the examiner was asked to render 
an opinion as to whether the veteran's right knee condition 
was a result of his left knee condition.  Following the 
examination, the examiner opined that the right knee 
condition was less likely as not aggravated by or a result of 
the left knee condition.  The rationale for this opinion was 
that there was no etiological basis to connect the left knee 
condition to the right knee condition.  The examiner stated 
that the right knee condition was most likely secondary to 
aging and the veteran's continued abuse to the right knee 
from working in construction for 17 years post-service.  

In his August 2005 Notice of Disagreement, the veteran argued 
that contrary to the examiner's statement in the April 2005 
VA examination report, he did not work in construction for 17 
years.  Rather, he worked in electronics as an electronics/ 
electromechanical technician from 1987 to 2001.  The veteran 
further explained that between 2001 and 2005, that the only 
jobs he was able to obtain were in construction and that none 
of these jobs lasted more than six weeks before he had to 
quit due to physical limitations.  

The Board finds that the evidence of record does indeed 
indicate that the veteran has a 17-year history of working in 
electronics.  A copy of the veteran's resume, previously 
associated with the claims file in November 2004, reflects 
employment as an electronics or electromechanical technician 
from 1987 to 2001.  Additionally, a November 2004 Declaration 
of Status of Dependents shows that the veteran did work 
several jobs as a contract or construction laborer from 2002 
to 2004 and that each of these jobs lasted no more than two 
months.  

In light of the foregoing, the Board finds the medical 
opinion provided in the April 2005 VA examination report to 
be based on inaccurate information regarding the veteran's 
employment history.  It is, therefore, necessary to remand 
this issue in order to provide the veteran with new VA 
examination based on the veteran's actual work history as 
reflected in the record.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).

Concerning the veteran's claim of service connection for 
degenerative changes of the bilateral hips, the Board finds 
that this issue must also be remanded.  The record reflects 
that the veteran underwent a VA examination for the spine in 
April 2005 in conjunction with a low back claim not currently 
on appeal.  Although the VA examination report reveals 
incidental findings of minimal degenerative changes about the 
right hip, it does not address the etiology of this 
condition.  As such, on remand, the veteran should be 
afforded a VA examination to evaluate the current nature and 
etiology of his bilateral hip condition.

With respect to the veteran's claim for TDIU, the Board finds 
this issue to be inextricably intertwined with any questions 
as to his entitlement to service connection for a right knee 
disability and degenerative changes of the bilateral hips.  
See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, 
the Board cannot fairly proceed in adjudicating this issue 
until any outstanding matter with regard to the veteran's 
claims for service connection has been resolved.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the veteran 
for an appropriate VA orthopedic 
examination to assess the current nature 
and etiology of his right knee disability 
and degenerative changes of the bilateral 
hips.  The entire claims file must be 
made available to the examiner for 
review, and the examiner should note that 
it has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to: (1) 
whether the veteran's right knee 
disability is at least as likely as not 
(i.e., to at least a 50:50 degree of 
probability) a result of service to 
include parachute training, or whether 
such a relationship is unlikely (i.e., 
less than a 50:50 degree of probability); 
and (2) whether the veteran's right knee 
disability was caused or aggravated by a 
service-connected disability, 
particularly the veteran's service-
connected left knee and low back 
disabilities.  

The examiner should also render an 
opinion as to whether the veteran's 
bilateral hip condition is at least as 
likely as not a result of service to 
include parachute training, or whether 
such a relationship is unlikely.  

The examiner should provide a complete 
rationale for any opinion given.  

2. Thereafter, the AOJ should 
readjudicate the claims of service 
connection for a right knee disability, 
service connection for degenerative 
changes of the bilateral hips, and TDIU. 
All new evidence received since the 
issuance of the October 2006 Statement of 
the Case (SOC) and the March 2007 
Supplemental Statement of the Case (SSOC) 
should be considered.  If the benefits 
sought on appeal are not granted, the 
veteran and his representative should be 
furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice. 
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655.

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




